Citation Nr: 0839251	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-38 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for service-connected impingement of the right 
shoulder with possible rotator cuff pathology, tendonitis 
versus tear.

2.  Entitlement to an initial compensable disability rating 
for service-connected left knee capsular strain.

3.  Entitlement to an initial compensable disability rating 
for service-connected erectile dysfunction.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral pes 
planus.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1986 to February 
1987, September 1987 to October 1996, and December 2003 to 
August 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Jackson, Mississippi.

The issues of service connection for right ear hearing loss, 
tinnitus, and bilateral pes planus is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
pain, with flexion to 90 degrees, abduction to 100 degrees, 
external rotation to 70 degrees, and internal rotation to 60 
degrees.

2.  The veteran's left knee capsular strain is manifested by 
range of motion within normal limits, with no pain with range 
of motion of the knee and no limitations with repetitive 
motion of the left knee.

3.  There is no evidence of penile deformity associated with 
the veteran's service-connected erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent for impingement of the right shoulder with 
possible rotator cuff pathology, tendonitis versus tear, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

2.  The criteria for an initial compensable disability rating 
for the left knee capsular strain have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2008).

3.  The criteria for an initial compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 
7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  The 
veteran's relevant available service, VA, and private medical 
treatment records have been obtained.   The veteran has also 
been afforded appropriate VA examinations.  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.

In sum, the Board finds the duties to notify and assist and 
have been fulfilled and no further action is necessary.

Higher ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6 (2008).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).

Right shoulder

The veteran contends that his service connected right 
shoulder disability is more severe than the currently 
assigned 20 percent disability rating reflects.  In this 
regard, the veteran asserts that he cannot raise his arm to 
shoulder level and that he has constant pain with movement.

The veteran's impingement of the right shoulder with possible 
rotator cuff pathology, tendonitis versus tear, has been 
rated as 20 percent disabling pursuant to Diagnostic Code 
5201 which provides the rating criteria for limitation of arm 
motion.  Under this diagnostic code provision, a 20 percent 
rating is assigned for motion of the major (dominant) arm 
limited at the shoulder level.  A 30 percent rating is 
assigned for limitation of motion of the major arm to midway 
between side and shoulder level (between 45 and 90 degrees),  
and the maximum 40 percent rating is assigned for limitation 
of motion of the arm to 25 degrees from the side.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

In determining whether the veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, 
Plate I (2008).

The veteran's service medical records revealed that the 
veteran sustained a rotator cuff tear of the right shoulder 
during his period of active service. 

Subsequent to service, VA outpatient treatment records dated 
from October 2004 to March 2005 show intermittent treatment 
for symptoms associated with the veteran's service-connected 
right shoulder disability.  In October 2004, radiological 
studies revealed that the right shoulder was within normal 
limits.  An MRI conducted in November 2004 showed minimal 
degenerative changes of the acromioclavicular joint, but no 
evidence of a labral or rotator cuff tear.  In January 2005 
and March 2005, the assessments included adhesive capsulitis 
and probable rotator cuff strain.

A VA examination report dated in July 2006 shows that the 
veteran reported continued pain in the right shoulder, for 
which he was treated with pain medication with minimal 
relief.  He described the pain as an eight on a scale of 10.  
The pain was said to be worse with movement.  He did not use 
a prosthesis or device of any kind for the right shoulder.  
He has not had any surgery on the right shoulder, and he 
denied any dislocation or subluxation of the shoulder.  He 
currently worked as a correctional officer in the prison 
system, and indicated that he would conduct his activities of 
daily living with minimal disruption.  He was right-hand 
dominant.

Physical examination of the right upper extremity revealed 2+ 
radial pulses.  Medial, radial and ulnar, anterior hallucis, 
posterior hallucis, motor and sensory were intact.  There was 
pain with extremes of flexion and abduction.  He had 
impingement.  Weakness and fatigue were noted with recurrent 
flexion and abduction of the shoulder.  There was no gross 
instability.  He had normal strength with testing of the 
subscapularis and infraspinatus, with pain on testing of the 
supraspinatus and deltoid muscles.  There was positive 
O'Brien testing and impingement.  Range of motion of the 
right shoulder showed 90 degrees of active forward flexion; 
130 degrees of passive forward flexion; 100 degrees of active 
abduction; 130 degrees of passive abduction; 70 degrees of 
active external rotation; 90 degrees of passive external 
rotation; 60 degrees of active internal rotation; and 70 
degrees of passive internal rotation.  He had no additional 
limitation following repetitive use of the shoulder.  A 
magnetic resonance imaging (MRI) study conducted in 2004 was 
said to have shown acromioclavicular joint arthritis with 
subchondral cyst of the humerus.  Three views of shoulder 
demonstrated arthritis of the acromioclavicular joint and 
small acromial spur.  The diagnosis was impingement of right 
shoulder with possible rotator cuff pathology; tendinitis vs. 
tear. 

The competent medical evidence of record has shown that on 
examination in July 2006 forward flexion was to 90 degrees 
and abduction to 100 degrees.  Thus, right  arm motion is not 
limited to midway between the side and the shoulder.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, a 
disability rating in excess of 20 percent under Diagnostic 
Code 5201 is not warranted.  The Board notes that the 
assigned rating is consistent with the veteran's assertions 
that he cannot raise his arm above his shoulder.

The Board has also examined all other diagnostic code 
provisions pertinent to the right shoulder for the possible 
assignment of a greater disability rating.  However, there is 
no evidence of ankylosis of the major scapulohumeral 
articulation (Diagnostic Code 5200), or fibrous union of the 
right humerus (Diagnostic Code 5202). Thus, a disability 
rating in excess of 20 percent under any other applicable 
diagnostic code provision is not warranted.

The currently assigned 20 percent disability rating assigned 
for the veteran's right shoulder disorder adequately and 
appropriately compensates him for any loss of function of his 
right upper extremity.  The examiner in July 2006 concluded 
that the veteran had no additional limitation following 
repetitive use of the shoulder.  Therefore, there is no 
reasonable basis to allow a disability rating higher than 
currently assigned 20 percent for the veteran's right 
shoulder disability under the provisions of 38 C.F.R. §§ 
4.40, 4.45; DeLuca.

Finally, the Board finds that there is no indication that the 
veteran's residuals of a right shoulder injury reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  The right shoulder disorder is not productive of 
marked interference with employment or required any, let 
alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable rating for 
impingement of the right shoulder with possible rotator cuff 
pathology, tendonitis versus tear.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  See Gilbert, 1 Vet. App. at 55. 

Left knee capsular strain

The veteran's left knee disorder is rated pursuant to 
Diagnostic Code 5260 which provides the rating criteria for 
limitation of flexion of the knee.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is rated as 
noncompensable; flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability rating 
and flexion that is limited to 15 degrees warrants the 
maximum 30 percent disability rating. 

Limitation of extension is rated under Diagnostic Code 5261 
which sets forth that extension that is limited to 5 degrees 
is to be rated as noncompensable; extension that is limited 
to 10 degrees warrants a 10 percent disability rating; 
extension limited to 15 degrees warrants a 20 percent 
disability rating; extension limited to 20 degrees warrants a 
30 percent disability rating; extension limited to 30 degrees 
warrants a 40 percent disability rating; and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.

The standard motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2008).

A VA joints examination report dated in July 2006 shows that 
the veteran reported working as a correctional officer in the 
prison system.  He described left knee pain which began 
during his period of active service.  He denied any locking, 
fatiguing, or giving out of the knee.  It would be very sore 
with activity.  He did not use any brace or cane for his left 
knee.  He had not had any surgery on the left knee.  He 
denied any subluxation or dislocation.  Physical examination 
of the left knee revealed 2+ dissociated vertical deviation 
pulses, however, there was no effusion.  McMurray's, 
Lachman's, anterior drawer, and posterior drawer tests were 
all negative.  There was pain with varus and valgus stress at 
zero and 30 degrees of flexion.  There was no patella or 
femoral grind, and no instability.  He could ambulate without 
difficulty.  Range of motion of the left knee both actively 
and passively was from zero to 140 degrees, with no extensor 
lag noted.  There was no pain with range of motion of the 
knee.  There was no limitation of motion noted with 
repetitive range of motion testing of the knee.  X-rays of 
left knee revealed no bony defects and no degenerative 
changes.  The diagnosis was capsular sprain, left knee.  The 
examiner added that there was no pain on range of motion 
testing.  It was not feasible, however, to attempt to express 
any of this in terms of additional limitation of motion, as 
these matters could not be determined with any degree of 
medical certainty.

VA outpatient treatment records dated in July 2006 were 
negative of any reports of or treatment for symptoms 
associated with a left knee disorder.

The competent medical evidence of record reveals that the 
veteran's left knee disability does not exhibit limitation of 
flexion to 45 degrees or extension to 10 degrees, so as to 
warrant a 10 percent disability rating under Diagnostic Codes 
5260 or 5261.  As such, an initial compensable disability 
rating under either Diagnostic Codes 5260 or 5261 would not 
be warranted.

The Board has also examined all other diagnostic code 
provisions pertinent to the knee for the possible assignment 
of a greater disability rating.  However, the July 2006 VA 
examination report revealed no evidence of ankylosis of the 
left knee, thus, Diagnostic Code 5256 is not for application.  
There is also no current evidence of impairment of the tibia 
and fibula manifested by malunion or nonunion of either bone, 
therefore, Diagnostic Code 5262 is not for application.  As 
the veteran's left knee disability has not shown to be 
manifested by recurrent subluxation or lateral instability, 
Diagnostic Code 5257 is also not for application.

As noted above, the evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca, 8 Vet. App. at 202.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected left knee disability are 
contemplated in the currently assigned disability rating.  
The August 2006 VA examination revealed that there was no 
limitation of motion with repetitive use of the left knee.  
There is no indication that pain, due to disability of the 
left knee, has caused functional loss greater than that 
contemplated by the noncompensable disability rating 
assigned.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. 
at 202.

Finally, the Board finds that there is no indication that the 
veteran's left knee disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  The left knee 
is not productive of marked interference with employment or 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of an 
extra-schedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 
Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable disability rating 
for left knee capsular strain.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
See Gilbert, 1 Vet. App. at 55. 

Erectile dysfunction

There is no specific disability rating for erectile 
dysfunction, and the RO has evaluated the veteran's service-
connected erectile dysfunction by analogy (per 38 C.F.R. § 
4.20) as penis deformity under 38 C.F.R. § 4.115(b), 
Diagnostic Code 7522.  Pursuant to Diagnostic Code 7522, two 
distinct elements are required for a compensable, 20 percent 
disability rating: penile deformity and loss of erectile 
power.  These requirements are conjunctive, not disjunctive; 
i.e. all of the aforementioned enumerated criteria must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].

It is noted that the veteran has been granted entitlement to 
special monthly compensation based on the loss of use of a 
creative organ by rating action dated in August 2006.  For 
the veteran to warrant a higher disability rating for his 
erectile dysfunction, 38 C.F.R. § 4.115b, Diagnostic Code 
7522 requires that he demonstrate a deformity of the penis 
coupled with a loss of erectile power. 

A VA general medical examination report dated in August 2006 
shows that the veteran reported a three to four year history 
of erectile dysfunction.  He described that he could 
sometimes achieve erections sufficient for intercourse, but 
that other times he would be unable.  He estimated this at 
about 50 percent of the time.  He added that he would take 
medication which appeared to work well.  He did not recall an 
injury to the genital area.  He denied dysuria.  Physical 
examination revealed that he was circumcised, and that his 
testicles were descended bilaterally. There was no penile 
discharge or deformity noted.  The impression was erectile 
dysfunction with history of vasectomy.

The competent medical evidence of record reveals that the 
veteran has not exhibited a penile deformity.  The August 
2006 VA examination report revealed that the veteran's penis 
(as well as testicles) appeared normal on examination.  Thus, 
because the medical evidence reflects that the veteran does 
not experience both penile deformity and loss of erectile 
power, the Board finds that he is properly evaluated at the 
noncompensable level for erectile dysfunction.  See 38 C.F.R. 
§ 4.31 (2008).  

Additionally, the Board finds that there is no evidence that 
the veteran has had removal of half or more of his penis, or 
that glans have been removed, such that consideration under 
Diagnostic Codes 7520 or 7521, respectively, would be 
warranted.  Therefore, Diagnostic Code 7522 is most 
appropriate to rate this disability.

Furthermore, he has already been awarded special monthly 
compensation under 38 U.S.C. § 1114, subsection (k), 38 
C.F.R. § 3.350(a), due to loss of use of a creative organ.  
So the fact that he may be impotent has already been taken 
into account.  Nevertheless, an initial compensable 
disability rating is not warranted under Diagnostic Code 
7522.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b).

In reaching this decision the Board had also considered the 
issue of whether the veteran's service-connected erectile 
dysfunction alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell, 9 Vet. App. at 338-39; Floyd, 9 
Vet. App. at 94; Shipwash, 8 Vet. App. at 227.  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization or missed work, due 
solely to the veteran's service-connected erectile 
dysfunction so as to render impractical the application of 
the regular schedular standards.  Accordingly, the regular 
schedular standards and the assigned noncompensable 
disability rating adequately compensates the veteran for any 
adverse impact caused by his erectile dysfunction. The Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable disability rating 
for erectile dysfunction.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55. 


ORDER

An initial disability rating greater than 20 percent for 
service-connected impingement of the right shoulder with 
possible rotator cuff pathology, tendonitis versus tear, is 
denied.

An initial compensable disability rating for service-
connected left knee capsular strain is denied.

An initial compensable disability rating for service-
connected erectile dysfunction is denied.


REMAND

Unfortunately, appellate review of the veteran's claims for 
service connection for right ear hearing loss, tinnitus, and 
bilateral pes planus, at this time would be premature.  
Although the Board sincerely regrets the additional delay, a 
remand in this matter is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

With regard to the veteran's claim for service connection for 
right ear hearing loss, a review of his service medical 
records reveals that a Medical Evaluation Board Proceedings 
report dated in July 2005 shows that it was indicated that 
the veteran was said to have hearing loss which was incurred 
during service, and which did not exist prior to service.  

Subsequent to service, a VA audiology report dated in July 
2006 shows that the veteran exhibited pure tone thresholds of 
the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 15, 
20, 25, 25, and 15 decibels.  Speech recognition score was 
84, which would be indicative of a current hearing loss 
disability pursuant to 38 C.F.R. § 3.385 (2008).  The 
impression, however, was normal hearing.  There was no 
explanation as to why the veteran's speech recognition 
demonstrated a hearing loss disability in the right ear, but 
that he was given an impression of normal hearing.  
Furthermore, an opinion as to the etiology of decreased 
speech recognition was not provided by the examiner.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Given the above noted deficiencies, the Board is of 
the opinion that a contemporaneous and thorough VA 
examination is warranted.

As to the veteran's claim for service connection for 
tinnitus, during the July 2006 VA audio examination, the 
veteran reported that he did not service in the Persian Gulf, 
however, his only noise exposure had been during service.  He 
described being a truck driver, medical supplier, and 
military policeman during service.  He reported noise 
exposure from live fire exercises, loud vehicles, being on 
the firing range, and simulation explosions.  He also 
reported excessive noise exposure from sniper fire while in 
Panama in December 1989.  As a civilian, he denied 
recreational and occupational noise exposure.  He had worked 
at a shipping warehouse before high school.  In 1997 he 
worked as a security officer, and since 2000 he worked at the 
sheriff's office in a jail.  He stated that he only 
participated in weapons qualification one time.  

A July 2006 VA ear disease examination report reveals that 
the veteran reported a ringing tinnitus which was first 
noticed in the late 1980's.  He described occasional 
bilateral tinnitus only lasting for four to five seconds at a 
time, but not significantly interrupting his lifestyle.  The 
assessment was tinnitus with normal hearing.  The examiner 
did not provide an opinion as to the etiology of the tinnitus 
which was diagnosed.  As such, the Board is of the opinion 
that a contemporaneous and thorough VA examination is 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With regard to the veteran's claim for service connection for 
bilateral pes planus, his Army Reserve enlistment report of 
medical examination dated in May 1986 shows that he was 
diagnosed with bilateral pes planus at the time of his 
entrance into service.  A service medical record dated in 
November 1990 shows that the veteran reported left foot pain 
and was diagnosed with plantar fasciitis.  A service medical 
record dated in September 1995 shows that the veteran 
reported bilateral foot and heel pain.  The assessment was 
bilateral pes planus with plantar fasciitis.  A service 
medical record dated in October 1995 shows that the veteran 
reported a six month history of bilateral foot pain which 
would be worse when standing, but more so when running.  He 
added that orthotic arch supports would give minimal relief, 
and that his feet were sometimes sore to the touch.  The 
assessment was bilateral pes planus with increased right 
fascial pain.  The July 2005 Medical Evaluation Board 
Proceedings report shows that the veteran had pes planus 
which was incurred in service, and which did not exist prior 
to service.

Subsequent to service, the July 2006 VA joints examination 
report shows that the veteran was diagnosed with bilateral 
lower extremity pes planus.  The examiner did not, however, 
provide an opinion as to the etiology of the diagnosed 
bilateral pes planus, to include whether it was incurred 
during service or whether a pre-existing disability was 
aggravated by service.  As such, the Board is of the opinion 
that a contemporaneous and thorough VA examination is 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran an 
appropriate VA examination.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The claims files should be 
made available to and reviewed by the 
examiner.  The examiner must opine whether 
any current right ear hearing loss and/or 
tinnitus had its onset during active 
service or is related to any in-service 
disease or injury, including noise 
exposure.  A complete rationale for any 
opinion expressed should be included in 
the examination report. 

2.  The RO must afford the veteran for an 
appropriate VA orthopedic examination so 
as to assess the precise nature and 
etiology of his asserted bilateral pes 
planus.  All testing deemed necessary 
should be performed.  The examiner should 
be provided with the veteran's claims file 
in conjunction with the examination, and 
should indicate in the report that the 
claims file was reviewed.

Following the examination, it is requested 
that the examiner render an opinion as to 
whether the veteran currently has 
bilateral pes planus.  If the examiner 
diagnoses the veteran as having pes 
planus, he or she must state the 
likelihood that the condition existed 
prior to service.  If the examiner 
concludes that the condition existed prior 
to service, the examiner should indicate 
that likelihood that the disability 
worsened during service.  If the examiner 
diagnoses the veteran as having a pes 
planus that did not pre-exist service, the 
examiner must opine as to whether it is at 
least as likely as not that the condition 
is related to or had its onset during 
service.  In offering these opinions, the 
examiner should specifically acknowledge 
and comment on the veteran's report of a 
continuity of symptoms since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  The RO should then readjudicate the 
appeal.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case, containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


